DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 8/8/2019 have been considered by the examiner.

Response to Arguments
Applicant’s argument to the 35 USC 102 rejection has been fully considered but they are not persuasive.

Applicant asserts that Tilley fails to disclose or make obvious the features of independent claims 1 and 11. Specifically, the applicant asserts that Tilley fails to disclose or make obvious the features of amended independent claims 1 and 11 which have been rewritten and additionally states “wherein in the operation of bonding the first program block to the bonding position corresponding to the at least one target program block in the human machine interface by the processor, the processor recognizes at least one collision program block that collides with the first program block, the processor compares a pattern of the first program block and a pattern of the collision program block to select at least one bondable program block from the collision program block, the processor selects, from the at least one bondable program block, the target program block closest to the first program block, and the processor determines the bonding position based on a pattern and a position of the target program block and the first program block, and bonds the first program block to the bonding position”. 

1 INTRODUCTION) that states “When the user taps on a category, he or she is allowed to select a block from that category, which they can then “drag or drop” onto the current program canvas”.  See also the teachings of Tilley in section (2 DRONELY LANGUAGE FEATURES) that states “Dronely does so by not allowing the user to connect an argument of an incompatible type to a method call”. This describes the intuitive interface for building block programs that the prior art teaches, it is comparable to a comparing a pattern of a first block, making a determination and selecting only a bondable (allowable) program block to connect with the first program block. The prior art teaches the intuitive functionality of comparing a next program block to an initial first program block and determining if the next program block will be bondable to the first program block and allowing only bondable next blocks to be applicable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, 11, 15, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tilley (https://dl.acm.org/doi/pdf/10.1145/3077286.3077307)

Regarding claim 1, Tilley teaches a controlling device, Tilley “Dronely is implemented as an integrated development environment (IDE) for Android tablets”) comprising: a processor, coupled to a human machine interface, (see Tilley, fig. 1 that depicts a human machine interface ) wherein the human machine interface is configured to display a plurality of program blocks; (Tilley, see fig, 1 that depicts the program blocks) and a communication circuit, wherein the processor detects a first program block that is towed in the human machine interface, the processor bonds the first program block to a bonding position corresponding to at least one target program block in the human machine interface to obtain a first program block sequence composed of a plurality of second program blocks, (Tilley “When the user taps on a category, he or she is allowed to select a block from that category, which they can then “drag and drop” onto the current program canvas”) wherein the plurality of second program blocks comprise the first program block and the target program block, (Tilley “Blocks fit together like puzzle pieces, so it is very clear to the user which blocks are compatible with one another”.) and the processor transmits a plurality of control commands respectively corresponding to the plurality of second program blocks or controls a virtual drone to execute the plurality of control commands through the communication circuit according to a sequence order of the plurality of second program blocks in the first program block sequence. (Tilley “This command queue is examined at a regular (approximately 250 millisecond) interval by another thread, which queries the drone to check if it is ready to execute another command, in which case it dequeues the next command from the command queue, transmits the command to the drone, and sets the appropriate internal state for the drone communication module”.) wherein in the operation of bonding the first program block to the bonding position corresponding to the at least one target program block in the human machine interface by the processor, the processor recognizes at least one collision program block that collides with the first program block, the processor compares a pattern of the first program block and a pattern of the collision program block to select at least one bondable program block from the collision program block, the processor selects, from the at least one bondable program block, (See Tilley “Blocks fit together like puzzle pieces, so it is very clear to the user which blocks are compatible with one another”, see also Tilley “Dronely does so by not allowing the user to connect an argument of an  the target program block closest to the first program block, and the processor determines the bonding position based on a pattern and a position of the target program block and the first program block, (See Tilley “Blocks fit together like puzzle pieces, so it is very clear to the user which blocks are compatible with one another— unlike traditional text-based languages, where the user has to worry about parameter types”.) and bonds the first program block to the bonding position. (See Tilley “This is consistent with the “puzzle piece” paradigm of Blockly and is intended to help the user avoid the often frustrating process of identifying and correcting type errors reported by the compiler”.)

Regarding claim 5, Tilley teaches The controlling device according to claim 1, wherein in the operation of transmitting a plurality of control commands respectively corresponding to the plurality of second program blocks or controlling a virtual drone to execute the plurality of control commands by the processor, the processor obtains a current program block from the plurality of second program blocks, sends a control command corresponding to the current program block through the communication circuit, (Tilley, Seee fig 3 that depicts the communication circuit, see also Tilley “After the user has built and executes his or her program, the drone communication module translates all the user’s commands into ARDrone API calls, and in turn, the ARDrone API translates its calls into the appropriate commands for the drone that is currently connected”.) and determines, based on the communication circuit and a first drone communication, whether an action of the control command corresponding to the current program block is completed, in response to that the action of the control command corresponding to the current program block is not completed yet, the processor determines, through communication between the communication circuit and the first drone after a time interval, whether the action of the control command corresponding to the current program block is completed, and in response to that the action of the control command corresponding to the current program block is completed and there is a remaining program block in the plurality of second program blocks, the processor obtains a next program block to be executed from the plurality of second program blocks as the current program block. (See Tilley “When the generated JavaScript program makes a call to a function in the drone communication module, a command is enqueued in a drone command queue. This command queue is examined at a regular (approximately 250 millisecond) interval by another thread, which queries the drone to check if it is ready to execute another command, in which case it dequeues the next command from the command queue, transmits the command to the drone, and sets the appropriate internal state for the drone communication module”.)

Regarding claim 8, Tilley teaches the controlling device according to claim 5, wherein the controlling device receives and records a plurality of first control commands used to control the first drone to fly, the plurality of first control commands are arranged according to a chronological order, and the controlling device transmits, according to the chronological order, the plurality of recorded first control commands to control the first drone to reproduce a flying situation recorded previously. (See Tilley “Dronely is implemented as an integrated development environment (IDE) for Android tablets, allowing the user to build programs, load and edit previously saved programs, and upload programs to the drone using only one application”.)

Regarding claims, 11-12, 15, 18, the claims are directed toward a drone controlling method that is configured to the controlling device as claimed in claims 1-2, 5, 8. The cited portions of Tilley used in rejection of claims 1-2, 5, 8 discloses where the controlling device performs the same function as the claimed drone controlling method as recited in claims 11-12, 15, 18. Therefore claims 11-12, 15, 18 are rejected under the same rational as claims 1-2, 5, 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3-4, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tilley (https://dl.acm.org/doi/pdf/10.1145/3077286.3077307) in view of Baldwin (https://www.youtube.com/watch?v=DufWNa9mcCw&list=RDCMUC_LDtFt-RADAdI8zIW_ecbg&index=12)

	Regarding claim 3, Tilley teaches the controlling device according to claim 2, wherein a pattern of each of the plurality of program blocks comprises a general program block, a sheathing block, a Boolean parameter block or a numeric parameter block, and a status of the sheathing block comprises an unfolding status or a folding status, but does not specifically teach wherein the processor provides a virtual flying space and provides the virtual drone in the virtual flying space, and the virtual flying space comprises at least one suggested route and at least one obstacle.

Baldwin discloses controlling device that provides a virtual space and provides a virtual drone in the virtual flying space that comprises at least one suggested route and at least one obstacle. (See Baldwin [see video from 3:27 – 5:36] that describes the virtual drone in the virtual flying space.)

It would have been obvious for one of ordinary skill in the art to modify the controlling device as taught in Tilley with the learning s of Baldwin to have a feature that provides the ability of previewing the programmed drone mission virtually prior to actual take off.

Regarding claim 4, Tilley teaches the controlling device according to claim 3, wherein when in the operation of comparing a pattern of the first program block and a pattern of the collision program block by the processor to select at least one bondable program block from the collision program block, when the pattern of the first program block is the general program block or the sheathing block and a pattern of a third program block in the collision program block is the general program block or the sheathing block, the controlling device classifies the third program block as the bondable program block, when the pattern of the first program block is the Boolean parameter block and a pattern of a fourth program block in the collision program block is the general program block or the sheathing block that fit in the Boolean parameter block, (See Tilley, fig 1 that depicts the block categories on the left side of the screen and program blocks to the right, see also Tilley “Dronely provides supports Boolean logic operations, providing functions for logical and, logical or, logical negation, and equality checks”.) the controlling device classifies the fourth program block as the bondable program block, and when the pattern of the first program block is the numeric parameter block and a pattern of a fifth program block in the collision program block is the general program block or the sheathing block that fit in the numeric parameter block, (See Tilley, fig 1 that depicts the block categories on the left side of the screen and program blocks to the right, see also Tilley “Several simple math operations, such as addition, subtraction, multiplication, division, exponentiation, and remainder, as well as facilities for rounding numbers and generating random numbers and fractions are available. Dronely also provides support for variables and gives the user a graphical interface for creating and deleting variables”.) the controlling device classifies the fifth program block as the bondable program block, wherein in the operation of determining the bonding position based on a pattern and a position of the target program block and the first program block and bonding the first program block to the bonding position by the processor, when the pattern of the first program block is the general program block or the sheathing block and the pattern of the target program block is the general program block or the sheathing block, the controlling device bonds the first program block to an upper side, a lower side or an internal side of the target program block, and when the pattern of the first program block is the Boolean parameter block or the numeric parameter block and the pattern of the target program block is the general program block or the sheathing block, the controlling device bonds the first program block to the internal side of the target program block. (See Tilley, fig 1 that depicts the block categories on the left side of the screen and program blocks to the right, see also Tilley “Several simple math operations, such as addition, subtraction, multiplication, division, exponentiation, and remainder, as well as facilities for rounding numbers and generating random numbers and fractions are available. Dronely also provides support for variables and gives the user a graphical interface for creating and deleting variables”.)

Regarding claims 13-14 the claims are directed toward a drone controlling method that is configured to the controlling device as claimed in claims 3-4. The cited portions of Tilley and Baldwin used in rejection of claims 3-4 disclose where the controlling device performs the same function as the claimed drone controlling method as recited in claims 13-14. Therefore claims 13-14 are rejected under the same rational as claims 3-4.

s 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tilley (https://dl.acm.org/doi/pdf/10.1145/3077286.3077307) in view of Reed (https://www.youtube.com/watch?v=tShIUMFOhaU)

Regarding claim 10, Tilley teaches the controlling device according to claim 5, but does not specifically teach wherein the controlling device receives a speech signal of a user, the controlling device performs speech recognition based on the speech signal, and obtains a flying action corresponding to the speech signal based on a result of the speech recognition, and the controlling device transmits, through the communication circuit, a specific control command corresponding to the flying action to the first drone to control the first drone to execute the flying action according to the specific control command. 

Reed discloses wherein the controlling device receives a speech signal of a user and performs speech recognition to obtain an action that controls the drone. (See Reed [see video from 9:35-11:45])

It would have been obvious for one of ordinary skill in the art to modify the controlling device as taught in Tilley with the learnings of Reed to achieve an added functionality using voice commands of operating the drone, offering the user additional ease of use.

Regarding claim 20, the claim is directed toward a drone controlling method that is configured to the controlling device as claimed in claim 10. The cited portions of Tilley and Reed used in rejection of claim 10 disclose where the controlling device performs the same function as the claimed drone controlling method as recited in claim 20. Therefore claim 20 is rejected under the same rational as claim 10.

Allowable subject matter
Claims 6-7, 9, 16-17, 19 are objected to as being dependent upon rejected base claims but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

With regard to claim 6, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the controlling device obtains a second program block sequence, and in the operation of transmitting a plurality of control commands respectively corresponding to the plurality of second program blocks according to the sequence by the processor, the controlling device transmits, through the communication circuit based on a sequence order of a plurality of sixth program blocks in the second program block sequence, a plurality of control commands corresponding to the plurality of sixth program blocks to control a second drone to fly with the first drone simultaneously.

With regard to claim 7, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the controlling device provides, through the communication circuit, the first drone and the second drone with an account and a password corresponding to a wireless access point, the first drone and the second drone connect to the wireless access point through the account and the password, and disconnects from the controlling device, and the controlling device searches, through the communication circuit and the wireless access point, the first drone and the second drone that are connected to the wireless access point, wherein a storing circuit in the controlling device stores the first program block sequence, the second program block sequence and a drone placement diagram, and the 

With regard to claim 9, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the first drone comprises an image capturing device, the controlling device receives, through the communication circuit, at least one image of a user and that is taken by the first drone, the controlling device recognizes an action of the user according to the image, and recognizes a flying action corresponding to the action according to the action, and the controlling device transmits, through the communication circuit, a specific control command corresponding to the flying action to the first drone to control the first drone to execute the flying action according to the specific control command.


Response to Arguments
Applicant’s argument to the 35 USC 103 rejection has been fully considered but they are not persuasive.

Applicant asserts that Tilley fails to disclose or make obvious the features of independent claims 1 and 11. Specifically, the applicant asserts that Tilley fails to disclose or make obvious the features of amended independent claims 1 and 11 which have been rewritten and states “wherein in the operation of bonding the first program block to the bonding position corresponding to the at least one target program block in the human machine interface by the processor, the processor recognizes at least one collision program block that collides with the first program block, the processor compares a pattern of the first program block and a pattern of the collision program block to select at least one bondable program block from the collision program block, the processor selects, from the at least one bondable program block, the target program block closest to the first program block, and the processor determines the bonding position based on a pattern and a position of the target program block and the first program block, and bonds the first program block to the bonding position”. 

The Examiner respectfully disagrees with this based on teachings of Tilley. See the teaching of Tilley highlighted in the section (1 INTRODUCTION) that states “When the user taps on a category, he or she is allowed to select a block from that category, which they can then “drag or drop” onto the current program canvas”.  See also the teachings of Tilley in section (2 DRONELY LANGUAGE FEATURES) that states “Dronely does so by not allowing the user to connect an argument of an incompatible type to a method call”. This describes the intuitive interface for building block programs that the prior art teaches, it is comparable to a comparing a pattern of a first block, making a determination and selecting only a bondable program block to connect with the first program block. The prior art teaches the intuitive functionality of comparing a next program block to an initial first program block and determining if the next program block will be bondable to the first program block and allowing only bondable next blocks to be applicable.

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a controlling device and drone controlling method.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Mikko Obioha, whose telephone number is 313-446-6532. The examiner can normally be reached Monday-Friday from 8:00 am to 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan, can be reached at 571-270-7016. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B      

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661